DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Amended claims 3, 8-13, 32, (8/9/2022), and new claim 41, (8/9/2022), are under consideration by the Examiner.  
Claims 1-2, 4-7, 14-31, and 33-40 have been canceled.  

3.	Receipt of Applicant's arguments and amendments filed on 8/9/2022 is acknowledged.
  
4.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 8/9/2022:
(i)	the rejection of claims 3-13, 19, 32-33, and 36-40, under 35 U.S.C. 112(a), as failing to comply with the written description requirement;  
(ii)	the rejection of claims 19, 33, and 36-40, under 35 U.S.C. 112(b), as these claims have been canceled.
Applicant's arguments with respect to claims 3, 8-13, 32, have been considered but are moot in view of the new ground(s) of rejection over claims 3, 8-13, 32, and new claim 41.
(iii)	the rejection of claims 37 and 38 under 35 U.S.C. § 112(d).

5.	Applicant's arguments filed on 8/9/2022 have been fully considered and were persuasive in part. The new issues and remaining issues are stated below.

Information Disclosure Statement
6. 	The information disclosure statement (IDS) submitted on 8/9/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7a.	Claims 3, 8-13, 32, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
	This rejection is maintained for reasons of record set forth at pages 5-13 of the previous Office action of 4/12/2022.
Applicant argues that claims 3 and 32 have been amended to specify that the methods comprise acquiring a value for an amount of sialylated glycans, one of skill in the art would understand that one cannot obtain an amount of sialylated glycans simply by arithmetic calculation, but rather that acquiring a value for an amount of sialylated glycans inherently requires the performance of an analytical assessment of the composition of a sample, and accordingly, claims 3 and 32 so amended cannot be construed as being directed to a judicial exception without significantly more.  However, contrary to Applicant arguments, acquiring a value inherently requires a mental step depending on how the value is acquired which is not recited in the claim. Furthermore, the step of “determining” involves a mental step because an arithmetic calculation has to be performed to obtain a mathematical value, which is an example of an abstract idea which can be practically performed in the human mind. Accordingly, the limitation “acquiring a value” recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature).   
Furthermore, this judicial exception is not integrated into a practical application.  Regarding claims 3, 8-13, 32, and 41, the claims do not include any additional elements, besides the judicial exception. Therefore, the claims are directed to the judicial exception.
The new element of “determining”, in claim 3, is recited at a high level of generality and does not require any particular application of the recited judicial exception. Thus, the additional element of “determining” is at best the equivalent of merely instructions to apply an exception and cannot provide an inventive concept.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. As stated in MPEP 2106.05(d), the courts have recognized basic laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Therefore, the new, additional feature of the claims (i.e., manufacturing the pharmaceutical product) does not ensure that the claims amount to significantly more than the natural principle itself. The claims use conventional means to observe a natural correlation and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability. As explained above, the new, additional element of “manufacturing”, in claim 3, is recited at a high level of generality and does not require any particular application of the recited judicial exception. Thus, the additional elements of “determining” and “manufacturing” are at best the equivalent of merely instructions to apply an exception and cannot provide an inventive concept.

Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8a.	Claims 3, 8-13, 32, and 41, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	This rejection is maintained for reasons of record set forth at pages 13-19 of the previous Office action of 4/12/2022.
	Claim 3 is rejected as vague and indefinite for several reasons.
	Claim 3, line 8, recites “acquiring a value” and it is unclear how the value is “acquired” which could be a mental step. 
	Claim 3, line 11, recites “determining whether the value…” and it is unclear how the value is determined. Furthermore, it is unclear what “value” is being determined.
Applicant argues that the FDA states that for approval of a biosimilar product the product application must include data demonstrating biosimilarity to the reference product, which includes data from analytical studies demonstrating that the biological product is highly similar to the reference product, notwithstanding minor differences in clinically inactive components (see https://www.fda.gov/drugs/biosimilars/biosimilar-development-review-and-approval), accordingly, a critical component in the method of manufacturing a biosimilar product (e.g. a pharmaceutical product) is the method of determining that the biological product is highly similar to the reference product, and these steps cannot be considered as separate from the manufacturing process, as returning an analytical profile that is dissimilar from the reference product would indicate that the biological product was not properly manufactured. However, contrary to Applicant’s arguments, Applicant is arguing limitations that are absent from the claim with respect to comparison to a reference product, since the claims are drawn to a “quality control method” of testing an existing manufactured antibody. Furthermore, the claim is vague and indefinite in reciting the step of “determining” without setting forth any positive steps for "determining".  Thus, it unclear what method steps are being claimed and the metes and bounds of the claim cannot be determined. 
	Amended claim 32 recites the term “acquiring” and new claim 41 recites “the acquired value”. The Examiner’s arguments also encompass claims 32 and 41.
Applicant argues that claim 3 has been amended to recite “acquiring a value for an amount of sialylated glycans...” which is definite because one of skill in the art would understand that acquiring a value for an amount of sialylated glycans inherently requires the performance of an analytical assessment of the composition of a sample, the specification is clear in paragraph [0078] that the parameters of Table 1 (i.e. Glycan 1, Glycan 2, Glycan 3, and Glycan 4) “may be” evaluated by methods known in the art and/or those disclosed in Table 2, and one of skill in the art would readily understand how the value for Glycan 1, Glycan 2, Glycan 3, and Glycan 4 “may be” acquired. However, the issue is that arguments with respect to the term “may be” are inherently vague and indefinite because it is unclear whether in Applicants’ arguments the limitations following the term “may be” are exemplary. 
Furthermore, claim 3 is indefinite because for the new limitation “determining” because it is unclear how the value is “determined” and furthermore how the pharmaceutical product is manufactured comprising the glycosylated antibody.
The new limitation in claim 3, lines 16-18, recites “manufacturing a pharmaceutical product” is also vague and indefinite because it is unclear how the product is “manufactured”.
With respect to the recitation of the limitation “about” in claim 3, lines 13-15, and 17-18, Applicant argues that paragraph [0047] of the instant application, discloses exemplary values encompassed by the term “about” in combination with percent ranges are provided, paragraph [0047] clearly provides that “about 5-20%” includes about 5-10%, 10-20%, 7-12%, 5%, 6%, 7%, 8%, 9%, 10%, 11%, 12%, 13%, 14%, or 15%, and accordingly, one of skill in the art would readily appreciate and understand the scope of the invention encompassed by the term “about”. However, contrary to Applicant’s arguments, the recitation in the specification of “about 5-20%” includes “about 5-10%, 10-20%, 7-12%, 5%, 6%, 7%, 8%, 9%, 10%, 11%, 12%, 13%, 14%, or 15%, and is in itself vague and indefinite. Paragraph [0047] in the specification discloses:

“In some instances, the ustekinumab signature comprises a value for parameter 1 of Table 1 of about 5-20% (e.g., about 5-10%, 10-20%, 7-12%, 5%, 6%, 7%, 8%, 9%, 10%, 11%, 12%, 13%, 14%, or 15%); a value for parameter 2 of Table 1 of about 2-10% (e.g., about 2-5%, 5-10%, 3-7%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, or 10%); a value for parameter 3 of Table 1 of about 5-20% (e.g., about 5-10%, 10-20%, 7-12%, 5%, 6%, 7%, 8%, 9%, 10%, 11%, 12%, 13%, 14%, or 15%), and/or a value for parameter 4 of Table 1 of about 0.5-5% (e.g., about 0.5-2.5%, 2.5-5%, 0.5%, 1%, 1.5%, 2%, or 2.5%).”

The definition of “about” as recited in the specification is exemplary and therefore the term “about” in claim 3 is vague and indefinite, and claim 3 remains rejected for reasons of record.
New claim 41 is vague and indefinite because it recites the limitation “wherein the acquired value is the percent of moles of…” and it is unclear what this value is.
Claims 8-13 are rejected as vague and indefinite insofar as they are dependent on rejected claim 3 for its limitations.

Conclusion 
No claim is allowed.
Claims 3, 8-13, 32, and 41 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646